uffiGINAL                                                12/08/2020



                                                                  Case Number: DA 20-0539
      IN THE SUPREME COURT OF THE STATE OF MONTANA

                           Case No. DA 20-0539

                                                      FLED
ESTATE OF WILLIAM H.BALTRUSCH,                        DEC 0 8 2020
                                                   Bowen Greenwood
                                                 Clerk of Supreme Court
     Plaintiff and Appellee,                        State of Montana
v.

LASALLE RANCH,INC.

     Respondent and Appellant.



LASALLE RANCH,INC.,

     Petitioner and Appellant,

v.


HILL COUNTY JUSTICE COURT,
AUDREY BARGER,PRESIDING JUDGE,

     Respondent and Appellee.




                  ORDER GRANTING
  RESPONDENT AND APPELLEE'S MOTION FOR RELIEF FROM
 MANDATORY APPELLATE ALTERNATIVE DISPUTE RESOLUTION




                                    1
      Upon review of Respondent and Appellee's Motion for Relief from

Mandatory Appellate Alternative Dispute Resolution, with no objection and good

cause appearing therefore,

      IT IS HEREBY ORDERED Respondent and Appellee Hill County Justice

Court, Audrey Barger Presiding, is not subject to mediation pursuant to Mont. R.

App. Proc. 7(2), and is relieved from participation with the Mandatory Appellate

Alternative Disposition Resolution in this case.

      Dated




\